Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
 
Response to Amendment
	In the amendment filed 07/19/2021, the following has occurred: claims 1, 4, 8, 12, 14-15, 17, 19-21, 26-27 have been amended, claim 18 has been canceled, and claim 28 has been added.  Now, claims 1, 4-17, and 19-28 are pending.

Allowable Subject Matter
Claims 1, 4-17, and 19-28 are allowed.  The following is an examiner’s statement of reasons for allowance: The primary reason that claims 1, 4-17, and 19-28 distinguish over the prior art is the inclusion of the combination of limitations of transmitting, over a network, from a single continuous analyte sensor device to a server, both real time data and bulk data, as defined in the claims, comparing the real time and bulk data to identify a data discrepancy indicative of missing data in the real time data or the bulk data, identifying a technical issue with the single continuous analyte sensor device based on the identified discrepancy, and, in response to the discrepancy, adjusting a frequency or timing of the 
Additionally, while the claims still recites steps of comparing data sets to identify missing data, and a resulting technical issue, that could be performed mentally, when considering all of the limitations as an ordered combination, the claimed invention integrates the abstract idea into a practical application.  The claims recite adjusting a frequency or timing of a wake up notification for an application associated with the analyte sensor in response to identifying the technical issue with associated with the sensor.  As explained at paragraph 00193 of the specification, by identifying data gaps in the sensor data and then changing the timing or frequency of wake up notifications, the operation of the analyte monitoring system can be improved.  Therefore, the claimed invention addressed a particular technical issue with analyte monitoring systems with a particular technical solution.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harper, International Publication No. WO 2010/127051 A1, discloses identifying data gaps in analyte sensors and taking steps to mitigate the data gaps.
Marling, et al., Emerging applications for intelligent diabetes management, discloses assessing glucose sensor quality and identifying missing or anomalous sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626